By the Court, Sprague, J.:
The new matter stricken out from defendant’s answer on motion of plaintiff, admitting the same to be true as stated, constitutes no bar to plaintiff’s right of recovery, and is no valid legal defense to his action, hence it was properly stricken out. A judgment to operate as an estoppel must he a judgment of a Court of competent jurisdiction upon the same subject matter, in a cause regularly tried on its merits upon issues duly joined by proper pleadings in such Court between the same parties or their privies. The motions and orders of the Court in the causo of Fowler & Hargrave v. Harbin et al., although the parties to this action appeared in and were interested in the result of such motions, were in no just sense judgments in an action between these parties upon issues joined in a cause pending between them. *239These motions and orders were after judgment in a cause between other parties, and for the sole purpose of enforcing the judgment and decree of the Court previously pronounced and entered in a cause to which neither plaintiff nor defendant in this case was a party.
The order of the Court denying and dismissing defendant’s motion for a new trial, on the ground that the same was not prosecuted or brought on for hearing with due diligence, or within a reasonable time, as by statute and the rules of the Court required, was an exercise of the sound discretion of the Court, especially as applied to the questions as to whether the motion had been prosecuted or brought on for hearing with due diligence, or “at the earliest period practicable” after filing the statement. As appears by the transcript, judgment was rendered in this cause against defendant on the 8th day of June, 1867, at Mapa County, the county in which the action was brought, and on the same day an order was entered by consent of the parties, that the defendant have sixty days from the date of the entry of the judgment in which to prepare and file statement on motion for new trial-or appeal. Motice of motion to set aside the judgment and for new trial was served on plaintiff’s attorney on the 19th June, 1867, and the statement on motion for a new trial was duly filed on the 6th August, 1867, within the time granted by order of the Court, and plaintiff’s attorneys were duly notified of such filing on the same day. On the 1st day of October, 1867, plaintiff duly notified defendant’s attorney that he would move the Court on the 7th day of October, 1867, to dismiss defendant’s motion for a new trial and to strike out defendant’s statement on motion for new trial, on the ground that defendant had not presented his motion in reasonable time after filing his statement as required by statute and rules of the Court, and on the same day filed such motion and the grounds thereof.
On the 2d day of October, 1867, defendant gave notice to plaintiff’s attorneys that he should proceed with his motion for new trial on the 7th day of October, 1867, the same being *240the first day of the October Term of the District for the County of hi apa. On the 8th day of October, 1867, both motions having been continued from the previous day, the motion of plaintiff to dismiss defendant’s motion for new trial and to strike out his statement on such motion—the same being first in order—was taken up; defendant, by his counsel, being present, resisted said motion to dismiss and to strike out, and urged that he was present for the purpose of having his statement settled and to press his motion for new trial. The Court, after argument of counsel upon plaintiff’s motion, granted the same, and made and caused to be entered an order that the motion for a new trial of said defendant in said cause be dismissed and denied, for that the same was not presented or brought on for hearing with due diligence, or within a reasonable time, as by statute and the rules and practice of the Court required, after judgment rendered and entered in said cause, and within a reasonable time after filing statement of defendant on motion for new trial. This appeal is prosecuted from this last order, as also from the order striking out the substantive matter of defense in defendant’s answer, hereinbefore referred to; and the question presented on review of this order dismissing and denying defendant’s motion for new trial, is, upon the facts hereinbefore recited, did the Court err or manifestly abuse its discretion in making the order ?
Section one hundred and ninety-six of the Practice Act reads as follows: “The application for a new trial shall be made at the earliest period practicable after filing the affidavit or statement, and the Court or Judge granting or refusing a new trial shall state in writing the grounds upon which the same is granted or refused,” and section five hundred and sixteen, same Act, reads as follows: “Motions shall be made in the county in which the action is brought, or in an adjoining county in the same district.” .
By the twenty-fifth section of the Act “concerning Courts of justice of this State and judicial officers,” (Statutes of 1863, p. 336;) District Judges are authorized to hear and *241dispose of all motions for new trials at their chambers. The transcript does not disclose what the rules of the Seventh District Court were) but as the Court in its order assigns as one of the grounds of the order, that defendant in prosecuting his motion had failed to conform to the rules and practice of the Court, we must presume that in the matter of diligence in prosecuting his motion he had failed to conform to an established rule of Court. Independent, however, of any rules of the Court upon the subject, the facts as disclosed by the transcript-, and independent facts of which this Court will take judicial notice, sufficiently indicate that the Court in the exercise of its discretion might very properly have adjudged that the defendant did not properly prosecute his motion for a new trial at the earliest period practicable after filing his statement for such motion, as required by the one hundred and' ninety-sixth section of the Practice Act.
This Court will take judicial notice of the regular terms of the several District Courts as fixed by statute, and of the contiguity of counties composing the districts, and by reference to the statute fixing the time for the commencement of the terms of the District Court in the several counties composing the Seventh Judicial District, we find (Stats, of 1863, p. 608, Sec. 7) that the term of the District Court in that district commencing next preceding the date of the filing of defendant’s statement, commenced in the County of Mendocino on the third Monday of July, 1867, and presumptively this term continued until the commencement of the next term of the District Court as fixed by law, and we find the next term in the district commenced in the County of Solano on the third Monday (the 16th day) of September, 1867. The County of Mendocino does not adjoin the County of Napa, hence defendant’s motion. could not have been presented to the Judge while holding the term for that county. But the County of Solano adjoins the County of Napa, and the next term after the Mendocino term, commencing in the County of Solano on the 16th September, 1867, it may have *242been entirely practicable for defendant to prosecute bis motion before the Judge on that or any judicial day from the 16th September to the 7th October, which he failed to do, and manifested no intention to prosecute his motion at any time or place until after plaintiff’s notice of motion to dismiss his motion and strike out his statement was served upon his attorney on the 1st of October, 1867.
Of the distance and facilities for communication between the county seats of Napa and Solano Counties, and other circumstances proper to be considered by and likely to influence the mind of the Court below in determining the question of diligence, and of which the Court is presumed to have been fully advised, this Court is ignorant.
We have been unable to discover any such abuse of discretion in the action of the Court below in respect to this order as would justify a reversal of the same.
Orders affirmed, and remittitur allowed forthwith. ■
Mr. Justice Sanderson and Mr. Justice Crockett expressed no opinion.